                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MELINDA DEITER and
JOHN DEITER,

             Plaintiffs,
      V.                                        3:16-CV-132
                                                (JUDGE MARIANI)
CITY OF WILKES-BARRE, et al.,

             Defendants,

      and

STELL ENTERPRISES, INC. et al.,

             Additional Defendants.

                                         ORDER

      AND NOW THIS         kl ~   AY OF MAY 2021, upon consideration of Additional

Defendants Stell Enterprises, Inc. and Robert Stella's Motion for Summary Judgment (Doc.

106), for the reasons set forth in this Court's accompanying memorandum opinion, IT IS

HEREBY ORDERED THAT:

   1. Additional Defendants' Motion (Doc. 106) is GRANTED.

   2. Judgment is hereby entered IN FAVOR OF Additional Defendants Stell Enterprises,

      Inc. and Robert Stella and AGAINST Plaintiffs Melinda Deiter and John Deiter.
